DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 discloses a deep learning accelerator (DLA), which does not fall within the scope of Fig. 20, which was elected by the applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/447,619.
Although the claims at issue are not identical, they are not patentably distinct from each other because as following reason(s):


a memory die with non-volatile memory (NVM) elements (claim 1, limitation 1); and
a non-transitory storage controller that is separate from the memory die, the storage controller (claim 9) configured to:
obtain machine learning data training images from the NVM elements of the memory die (claim 1, limitation 2), and
augment the machine learning data training images by (a) generating altered machine learning training images using an image augmentation component of the storage controller and (b) controlling the memory die to generate other altered machine learning training images for retrieval by the storage controller (claim 1, limitations 2 and 3).
b.	Regarding claims 11 and 20 are analogous and correspond to claim 1. See rejection of claims 11 and 20 for further explanation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The applicant elected Species VIII corresponding to Fig. 20 and ¶0089. However, the corresponding part of the specification does not support or disclose the “training image” and augment the machine learning data training images by (a) generating altered machine learning training images using an image augmentation component of the storage controller and (b) controlling the memory die to generate other altered machine learning training images for retrieval by the storage controller. Therefore, claims 1-2, 8-9, 11-12 and 19-20 fail to satisfy the written description requirement because there is no corresponding written description commensurate with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poliakov et al. (US 2019/0189236 A1; hereinafter, “Poli”) in view of Falk et al. (US 2019/015602 A1).
a.	Regarding claim 1, Poli discloses a data storage device, comprising:

a non-transitory storage controller that is separate from the memory die, the storage controller (Poli discloses that “controller 120 may be integrated within a separate memory controller (not shown) separate from SSD/DIMM 110. Still alternatively, controller 120 may be implemented as firmware in SSD/DIMM 110, for example, or in processor 105” at Fig. 1-120 and ¶0035) configured to:
obtain machine learning data from the NVM elements of the memory die (Poli discloses that “EE 125 and memory 127, the two of which may be connected via link 147. EE 125 and memory 127 may be integrated in one sub-circuit or component of a larger device, for example. EE 125 includes an ANN 126, which has been trained using the results of multiple PTs” at Fig. 1-126 and ¶0036), and
augment the machine learning data by (a) generating altered machine learning training images using an image augmentation component of the storage controller and (b) controlling the memory die to generate other altered machine learning data for retrieval by the storage controller (Poli discloses that “training of an example ANN and generating a delta-deviation result for a die in accordance with various embodiments. With reference to FIG. 3, ANN 340 implements a FDA, as described above. ANN 340 is trained by EOL responses 310, obtained from performing PTs on a set of dies at the time of manufacture, indicated in FIG. 3 by connecting line 311. Once trained, ANN 340 is implemented in a MC of a SSD/DIMM, for example in an ASIC or in firmware, and receives, via connection 321, an EOL response 320 from a FT performed on the in-situ die once the SSD/DIMM is operational. The EOL response resulting from FT 320 is an actual response, as described above. Given the actual EOL response, ANN 340 then identifies the corresponding ideal EOL response for that die, compares the two responses, and outputs a deviation result 345…” at Fig. 3 and ¶¶0045-0047).

Falk discloses training images using in the whole machine learning process (Falk discloses that “an image training batch (60) comprising training images (60) is established (106) in this embodiment. The neural network (10) is configured with a set of specifications (12). These specifications may comprise, amongst other, information on number of layers and collective model variables. The GUI (80) may be configured for displaying a training image (66) and for displaying user interactions (82) such as annotated objects and object classes” at Fig. 1-66 and ¶0127).
b.	Regarding claim 8, the combination applied in claim 1 discloses wherein the NVM elements of the memory die comprise NAND storage elements (Poli discloses that “a plurality of dies 130, such as an ASIC provided within a NVM SSD or a NVM DIMM” at Fig. 1-130 and ¶0035).
c.	Regarding claim 9, the combination applied in claim 1 discloses further comprising a plurality of the memory dies and wherein the storage controller is further configured to:
obtain the machine learning training images from the NVM elements of the plurality of the memory dies in parallel (Poli discloses that “training of an example ANN and generating a delta-deviation result for a die in accordance with various embodiments. With reference to FIG. 3, ANN 340 implements a FDA, as described above. ANN 340 is trained by EOL responses 310, obtained from performing PTs on a set of dies at the time of manufacture, indicated in FIG. 3 by connecting line 311. Once trained, ANN 340 is implemented in a MC of a SSD/DIMM, for example in an ASIC or in firmware, and receives, via connection 321, an EOL response 320 from a FT performed on the in-situ die once the SSD/DIMM is operational. The EOL response resulting from FT 320 is an actual response, as described above. Given the actual EOL response, ANN 340 then identifies the corresponding ideal EOL response for that die, compares 
augment the machine learning training images obtained from the plurality of the memory dies (Poli discloses that “training of an example ANN and generating a delta-deviation result for a die in accordance with various embodiments. With reference to FIG. 3, ANN 340 implements a FDA, as described above. ANN 340 is trained by EOL responses 310, obtained from performing PTs on a set of dies at the time of manufacture, indicated in FIG. 3 by connecting line 311. Once trained, ANN 340 is implemented in a MC of a SSD/DIMM, for example in an ASIC or in firmware, and receives, via connection 321, an EOL response 320 from a FT performed on the in-situ die once the SSD/DIMM is operational. The EOL response resulting from FT 320 is an actual response, as described above. Given the actual EOL response, ANN 340 then identifies the corresponding ideal EOL response for that die, compares the two responses, and outputs a deviation result 345…” at Fig. 3 and ¶¶0045-0047; Falk discloses that “an image training batch (60) comprising training images (60) is established (106) in this embodiment. The neural network (10) is configured with a set of specifications (12). These specifications may comprise, amongst other, information on number of layers and collective model variables. The GUI (80) may be configured for displaying a training image (66) and for displaying user interactions (82) such as annotated objects and object classes” at Fig. 1-66 and ¶0127).
d.	Regarding claim 11, claim 11 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

f.	Regarding claim 19, claim 19 is analogous and corresponds to claim 9. See rejection of claim 9 for further explanation.
g.	Regarding claim 20, claim 20 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN W LEE/Primary Examiner, Art Unit 2664